Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach a threshold database that stores, for each of a plurality of available medical data acquisition strategies/techniques, a threshold value that defines a maximum tolerable motion characteristic of the object; where the plurality of available medical data acquisition strategies/techniques includes all of echo planar imaging (EPI), turbo spin echo (TSE), single/multi-shot, and navigated imaging techniques and matrix size and field of view (FOV) imaging protocols.  And this use of this database with a medical imaging system that rejects data acquired that is deemed not tolerable for the current medical data acquisition strategies/techniques and automatically selects a different one of the medical data acquisition strategies/techniques as a function of the object motion and the object motion thresholds in the database.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES M KISH/Primary Examiner, Art Unit 3799